UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-09881 SHENANDOAH TELECOMMUNICATIONS COMPANY (Exact name of registrant as specified in its charter) VIRGINIA 54-1162807 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Shentel Way, Edinburg, Virginia22824 (Address of principal executive offices)(Zip Code) (540) 984-4141 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ The number of shares of the registrant’s common stock outstanding on October 25, 2012 was23,925,153. SHENANDOAH TELECOMMUNICATIONS COMPANY INDEX Page Numbers PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets September 30, 2012 and December 31, 2011 3-4 Unaudited Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2012and the Year Ended December 31, 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 7-8 Notes to Unaudited Condensed Consolidated Financial Statements 9-18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 41 Exhibit Index 42 2 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS September 30, December 31, Current Assets Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable - Materials and supplies Prepaid expenses and other Assets held for sale 59 Deferred income taxes Total current assets Investments, including $2,074 and $2,160 carried at fair value Property, plant and equipment, net Other Assets Intangible assets, net Cost in excess of net assets of businesses acquired Deferred charges and other assets, net Net other assets Total assets $ $ See accompanying notes to unaudited condensed consolidated financial statements. (Continued) 3 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) LIABILITIES AND SHAREHOLDERS’ EQUITY September 30, December 31, Current Liabilities Current maturities of long-term debt $ $ Accounts payable Advanced billings and customer deposits Accrued compensation Liabilities held for sale - Income taxes payable - Accrued liabilities and other Total current liabilities Long-term debt, less current maturities Other Long-Term Liabilities Deferred income taxes Deferred lease payable Asset retirement obligations Other liabilities Total other liabilities Commitments and Contingencies Shareholders’ Equity Common stock Accumulated other comprehensive loss, net of tax ) - Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues $ Operating expenses: Cost of goods and services, exclusive of depreciation andamortization shown separately below Selling, general and administrative, exclusive of depreciation and amortization shown separately below Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest expense ) Gain (loss) on investments, net ) ) Non-operating income, net Income from continuing operations before income taxes Income tax expense Net income from continuing operations Losses from discontinued operations, net of taxbenefits of $29, $392, $97 and $436, respectively ) Net income $ Other comprehensive loss: Unrealized loss on interest rate swap, net of tax ) - ) - Comprehensive income $ Basic and diluted income (loss) per share: $ Net income from continuing operations - ) ) ) Losses from discontinued operations $ Net income Weighted average shares outstanding, basic Weighted average shares, diluted 5 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (in thousands, except per share amounts) Shares Common Stock Retained Earnings Accumulated Other Comprehensive Loss Total Balance, December 31, 2010 $ $ $ - $ Net income - - - Dividends declared ($0.33 per share) - - ) - ) Dividends reinvested in common stock 51 - - Stock-based compensation - - - Common stock issued throughexercise of incentive stockoptions 5 37 - - 37 Common stock issued for share awards 19 - Common stock issued 1 13 - - 13 Common stock repurchased (5
